Case 2:18-cv-00082-Z-BR Document121 Filed 08/18/20 Page1of1i2 PagelD 2399

 

IN THE UNITED STATES DISTRICT COURTUSS. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXQRSHERN DISTRICT OF TEXAS
AMARILLO DIVISION FILED

 

DARRELL KIMBROUGH, MSN, FNP-C,
MARY BENARD, MSN, FNP-C, and
TINA SPOHN-LEDFORD, MSN, FNP-C,

AUG | 8 2090

CLERK, U.S. DISTRICT COURT
By pe COUR
! Deputy

— 2:18-CV-82-Z-BR

 

 

 

Plaintiffs,
Vv.

NAEEM KHAN, M.D. and
AMARILLO URGENT CARE, LLC,

60? (OD CO? SO? SO? KOR WOOD KOR 60? KO? CO? KO?

Defendants.

ORDER ADOPTING IN PART AND REJECTING IN PART MAGISTRATE JUDGE’S
FINDINGS, CONCLUSIONS, AND RECOMMENDATION

This matter comes before the Court on Plaintiffs’ Motion for Partial Summary Judgment,
filed April 6, 2020 (ECF No. 86) (“MSJ”). In the MSJ, Plaintiffs move the Court for summary
judgment on six issues related to its claims and all of Defendants’ counterclaims. See MSJ at 2-3.
On July 2, 2020, the United States Magistrate Judge entered her findings, conclusions, and
recommendation on the MSJ. See ECF No. 114 (“FCR”). She recommends that the MSJ be denied
in part with respect to Plaintiff's FLSA unpaid overtime claims and denied in part as moot with
respect to Defendants’ counterclaims. See FCR at 17. Plaintiffs timely filed objections to the FCR,
see ECF No. 117, and Defendants filed a reply to Plaintiffs’ objections, see ECF No. 118.

Because Plaintiffs objected to the FCR, the Court conducts an independent and de novo
review of the facts and of those conclusions and recommendations to which Plaintiffs have
objected. See FED. R. Civ. P. 72(b)(3). After this review and for the reasons explained below, the
Court ADOPTS IN PART and REJECTS IN PART the United States Magistrate Judge’s findings,

conclusions, and recommendation.

 

 
Case 2:18-cv-00082-Z-BR Document 121 Filed 08/18/20 Page 2of12 PagelD 2400

BACKGROUND

This case consolidates two actions grounded in what Plaintiffs assert are unpaid overtime
wages they are due under the Fair Labor Standards Act (“FLSA”) for hours they worked as nurse
practitioners for Defendants. See ECF No. 106 §§ 32-39, at 7-8; ECF No. 108 ff 32-39, at 5.
Defendants previously moved for summary judgment on the grounds that Plaintiffs were
independent contractors and provided no evidence of damages. See ECF No. 45, at 1. The Court
denied Defendants’ motion because they failed to show there is no genuine issue of material fact
or they are entitled to judgment as a matter of law. See ECF No. 66, at 10-15; ECF No. 72, at 1.

The Court here considers Plaintiffs’ motion for partial summary judgment, wherein
Plaintiffs ask the Court to summarily adjudge six narrow issues: (1) Plaintiffs were “employees”
under the FLSA; (2) Defendants were Plaintiffs’ employer; (3) Defendant Khan has individual
liability for any damages caused by the LLC Defendant; (4) Plaintiffs are not exempt from FLSA
overtime provisions; (5) Plaintiffs are entitled to damages for unpaid overtime wages; and (6)
Plaintiffs are entitled to FLSA liquidated damages. See ECF No. 86, at 2-3. They also move the
Court to dismiss Defendants’ counterclaims, which the Court already dismissed after Plaintiffs
filed the MSJ. See ECF No. 72.

In her July 7 FCR, the United States Magistrate Judge notes that (1) Plaintiffs did not
provide the underlying “math” supporting their calculated damages, and (2) the EMR Time Stamps
do not definitively prove the hours worked. See id. at 11-15; see also ECF No. 88, at 198. She
therefore concludes a genuine issue of material fact remains as to the amount of damages Plaintiff
allegedly suffered and recommends the Court deny Plaintiffs summary judgment on their damages

issues, i.e. issues 5 and 6. She then reads Fifth Circuit precedent in Johnson v. Heckmann Water
Res. (CVR), Inc., 758 F.3d 627, 630 (Sth Cir. 2014), to permit her to deny summary judgment on
all liability issues without any further analysis.

LEGAL STANDARD

Summary judgment is appropriate when the pleadings, affidavits, and other summary
judgment evidence show no genuine issue of material fact exists, and the moving party is entitled
to judgment as a matter of law. FED R. CIv. P. 56(c). A fact is material if it might affect the outcome
of the lawsuit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).
A dispute about a material fact is genuine if the evidence is such that a reasonable jury could return
a verdict for the nonmoving party. Jd. at 248. To determine whether there are any genuine issues
of material fact, the court must first ascertain the factual issues that are material under the
applicable substantive law. See id.; Lavespere v. Niagara Mach. & Tool Works, 910 F.2d 167, 178
(Sth Cir. 1990), abrogated on other grounds by Little v. Liquid Air Corp., 37 F.3d 1069, 1076 n.14
(Sth Cir 1994). Next, the court must review the evidence on those issues, viewing the facts in the
light most favorable to the nonmoving party. Lavespere, 910 F.2d at 178. “The court need consider
only the cited materials, but it may consider other materials in the record.” FED. R. Civ. P. 56(c)(3).
However, Rule 56 “does not impose upon the district court a duty to sift through the record in
search of evidence to support” a party’s motion for, or opposition to, summary judgment. Skotak
v. Tenneco Resins, Inc., 953 F.2d 909, 91516 & n.7 (Sth Cir. 1992). The court should not weigh
the evidence and determine the truth of the matter in determining whether there is a genuine issue
for trial. See Anderson, 477 U.S. at 249.

If the record taken as a whole could not lead a rational trier of fact to find for the nonmoving
party, no genuine dispute for trial exists. Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (Sth Cir.

1986). Conclusory allegations, unsubstantiated assertions, improbable inferences, and unsupported

Case 2:18-cv-00082-Z-BR Document121 Filed 08/18/20 Page 3of12 PagelD 2401

 
speculation are not competent summary judgment evidence and are insufficient to defeat a motion
for summary judgment. Eason v. Thaler, 73 F.3d 1322, 1325 (Sth Cir. 1996). If “the movant bears
the burden of proof on an issue, either because he is the plaintiff or as a defendant he is asserting
an affirmative defense, he must establish beyond peradventure ail of the essential elements of the
claim or defense to warrant judgment in his favor.” Fontenot, 780 F.2d at 1194.

ANALYSIS

A. Damages (issues 5 and 6)

Plaintiffs and Defendants strenuously disagree about the number of hours, if any, Plaintiffs
worked overtime while employed at Amarillo Urgent Care, LLC. Because of the three reasons the
Court lays out below, it cannot at this time conclude that Plaintiffs have met their burden to prove
no genuine issue of material fact remains or that they are entitled to judgment on the damages issue
as a matter of law. Accordingly, the Court DENIES Plaintiffs summary judgment on issues five
and six.

1, Disorganized data

Plaintiffs previously estimated the hours they allegedly charted from home based solely on
their mental reconstructions long after leaving Amarillo Urgent Care, LLC. To their credit,
Plaintiffs now attempt to rigorize these estimates through EMR Time Stamps that purportedly
reflect when Plaintiffs “logged in” and “logged out” of patient charts. But they choose to dump
the data haphazardly into their appendices, intersperse it with obviously irrelevant data, and
provide the Court with no winnowing fork to separate the wheat from the chaff. Even after the
United States Magistrate Judge and this Court have gone beyond the requirements of Rule 56 by
scouring the appendices in search of Plaintiffs’ baseline data, we are left without any confidence

that Plaintiffs summation of hours in any way comports with the EMR.

Case 2:18-cv-00082-Z-BR Document121 Filed 08/18/20 Page4of12 PagelD 2402
Case 2:18-cv-00082-Z-BR Document121 Filed 08/18/20 Page5of12 PagelD 2403

2. Misguided methodology

Until Plaintiffs disentangle their EMR data, the only source the Court can identify where
Plaintiffs sum their purported overtime hours is in their mental reconstructions. See ECF No. 88,
at 169-177. These reconstructions enjoy the virtue of clarity, but they are methodologically flawed
even if the Court assumes Plaintiffs attempt to faithfully account for hours in which they have a
clear economic interest. Time and again, the reconstructions include approximations and ranges.
See id. Yet nowhere do Plaintiffs appear to engage in any sensitivity analysis that results in a
corresponding range of potential damage totals. Instead, they calculate damages down to the penny
from step after step of compounded approximations. Like a paleontologist who assures his students
that a dinosaur fossil is exactly 100,000,005 years old because it was approximately a hundred
million years old when he discovered it in 2015, Plaintiffs’ approach is mathematically unsound
and results in damages a rational jury could find to be falsely precise.

3. Camouflaged calculations

Even if baseline numbers were clear and the Plaintiffs’ mathematical methodology were
sound, the FCR correctly highlights that Plaintiffs fail anywhere in their MSJ or appendices to
show the Court how they in fact calculate their damages. It is unclear which hours they consider
overtime versus regular time, and Fifth Circuit precedent does not permit the Court to
automatically and sua sponte assume that hours should simply be summed Sunday through
Saturday each week. There is no connective tissue between the raw data and the totals, no operating
procedure for putting one calculation after another. In summary, the Court finds in the appendices
data, data everywhere but no operating system (OS) to link.

For all of the three foregoing reasons, the Court concludes Plaintiffs have not met their

burden to prove beyond peradventure that no genuine issue of material fact remains as to the

 

 
Case 2:18-cv-00082-Z-BR Document 121 Filed 08/18/20 Page 6of12 PagelD 2404

amount of damages they have suffered if Defendants are found liable for nonpayment of overtime
wages under the FLSA. Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation
to DENY summary judgment on issues 5 and 6.
B. Liability (issues 1-4)
The Court cannot emphasize enough the herculean labor the FCR undertakes to sift through
more than a ream of largely unstructured exhibits and a welter of data to arrive at its correct
conclusions even on the damages issues. The effort goes far above and beyond what Rule 56
requires, and it is particularly remarkable for having so diligently analyzed the records during the
runup to the July 4 holiday.
However, the Court shares Plaintiffs’ objection to the FCR’s chain of reasoning from the
issue of damages to the issues of liability upon which Plaintiffs also ask the Court to pass summary
judgment. The FCR reads the conjunctive Johnson factors to require no analysis of any of the
liability elements because the damages elements cannot be summarily adjudged. See ECF No. 114,
at 16-17. This is a misreading of the logic of Johnson, which required a plaintiff to demonstrate
all of four different factors to survive a defendant’s dispositive motion.’ When roles are reversed,
ie. a plaintiff brings a dispositive motion, the conjunctive no longer need logically apply. And the
Court indeed has previously held that it does not apply, i.e. issues of liability must still be analyzed
in such a case even if the damages issues cannot be summarily adjudged. See, e.g. McDaniel v.
Family Sleep Diagnostics, Inc., 2016 WL 5122123 (N.D. Tex. Sept. 20, 2016). The Court therefore

rejects that conclusion from the FCR and below analyzes each liability issue separately.

 

' Johnson itself only pertained to motions to dismiss. However, this Court previously has extended the case to motions
for summary judgment. See Stewart v. Lone Star Exteriors, LLC, 2019 WL 8889626, at *3 (N.D. Tex. Oct. 30, 2019)
(Kernodle, J.).
 

Case 2:18-cv-00082-Z-BR Document 121 Filed 08/18/20 Page 7of12 PagelD 2405

A. Employer-Employee Relationship

Plaintiffs maintain they were employees, whereas Defendants insist Plaintiffs were
independent contractors. The definition of “employee” under the FLSA is broad, encompassing all
workers who are “economically dependent upon the alleged employer.” Hopkins v. Cornerstone
Am., 545 F.3d 338, 343 (Sth Cir. 2008). Within the Fifth Circuit, five factors determine whether
such economic dependence exists:

(1) the degree of control exercised by the alleged employer; (2) the extent of the

relative investments of the worker and the alleged employer; (3) the degree to which

the worker's opportunity for profit or loss is determined by the alleged employer; (4)

the skill and initiative required in performing the job; and (5) the permanency of the

relationship.

Hopkins, 545 F.3d at 343. Plaintiffs allege they were “employees” based on (1) the wording of the
contracts, which repeatedly refer to them as “employees”; and (2) their receipt upon hire of the
“Amarillo Urgent Care Employee Handbook.” ECF No. 88, at 5—25; id. at 26-38. So confident are
Plaintiffs that this language holds that they do not in their MSJ or in its hundreds of pages of
appendices expressly consider the Hopkins factors. For their part, Defendants only present the
Court with conclusory statements and an irrelevant assertion that Plaintiffs also worked at other
clinics to “argue” that Plaintiffs were instead independent contractors. See ECF No. 97 {J 12-19,
at 4-6.

Contrary to Plaintiffs’ impression, the use of variations on the word “employee” in their
contractual paperwork and their receipt of an “employee handbook” do not prove the existence of
an employer-employee relationship unless these documents mirror economic reality as captured in
the Hopkins factors. See Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369, 381-82 (Sth

Cir. 2019). The Court could stop its analysis there and deny Plaintiffs summary judgement on this

issue because Rule 56 does not compel the Court to independently sift the record for evidence to

 
Case 2:18-cv-00082-Z-BR Document 121 Filed 08/18/20 Page 8of12 PagelD 2406

support a party’s motion. See Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 91516 & n.7 (Sth Cir.
1992). Yet even when the Court takes the extra step of independently reviewing all Plaintiffs’ filed
materials, it must conclude that a rational jury could conclude genuine issues of material fact
remain on each of the Hopkins factors. As such, the Court agrees with the conclusion, even though
not the reasoning, of the FCR and DENIES Plaintiffs’ summary judgment on the issue of whether
an employee-employer relationship existed.

B. Individual liability within an LLC

Plaintiffs also ask the Court for summary judgment on the issue of whether Defendant
Khan is individually liable as an employer for any FLSA of the FLSA the LLC Defendant may
have committed. See MSJ at 15-18. To determine whether an individual or entity is an employer,
the Court considers whether the alleged employer “(1) possessed the power to hire and fire the
employees, (2) supervised and controlled employee work schedules or conditions of employment,
(3) determined the rate and method of payment, and (4) maintained employment records.” Gray v.
Powers, 673 F.3d 352, 355 (Sth Cir. 2012); accord Carmack v. Park Cities Healthcare, LLC, 321
F, Supp. 3d 689, 697 (N.D. Tex. 2018) (Fitzwater, J.).

Defendants nowhere appear to contest Plaintiffs’ position on this issue, and the Court
understands their choice not to tilt at windmills. The record leaves no genuine issue of material
fact on the Gray factors as they related to Defendant Khan. Defendant Khan concedes in deposition
testimony that he is the sole member, owner, and operator of Amarillo Urgent Care, LLC, of which
he serves as chief operating officer and president. See Khan Dep. 9:18—10:7 (DATE), in ECF No.

88, at 227-28. He makes all hiring and firing decisions at Amarillo Urgent Care, LLC. See Khan

 

2 Note that the page numbers here vary from those listed in Plaintiffs’ MSJ, as the unstructured and unsearchable
format of Plaintiffs’ appendices even leads them to misidentify the pages on which specific records are located.
Plaintiffs’ table of contents does not provide much further assistance, as it does not report records’ actual location
within the appendices. For the sake of efficient resolution of this case and in view of attorneys’ professional obligation

8

 

 
Case 2:18-cv-00082-Z-BR Document 121 Filed 08/18/20 Page9of12 PagelD 2407

Dep. 18:13-20:22, in ECF No. 88, at 53-55. The employment handbook makes clear Defendant
Khan controls clinic policies and procedures that collectively create the conditions for employment
at Amarillo Urgent Care, LLC. See ECF No. 88, at 26 & 228. Defendant Khan sets the rate and
method of payment for each employee at the clinic. See Rico Dep. 17:13-17, in ECF No. 88, at
63. He also maintains the clinic’s employee records. See ECF No. 88, at 28 (specifying employees
“may review their official personnel file in the Management office only in the presence of the CEO
[i.e. Defendant Khan] or his designee.”).

In other words, because Defendant Kahn satisfies all four Gray elements, there are no
genuine issues of material fact with respect to whether Defendant Khan was a joint employer with
the LLC Defendant if any employer-employee relationship existed. He consequently as a matter
of law bears joint responsibility with the LLC Defendant for any FLSA violations at the clinic. See
29 U.S.C. § 203(d); 29 C.F.R. § 791.2(a); Orozco v. Plackis, 757 F.3d 445, 448 (Sth Cir. 2014).
The Court therefore GRANTS Plaintiffs summary judgment on the narrow issue enumerated as
issue 3 in the MSJ, namely, “[o]n the issue of whether Defendant, Naeem Khan, M.D. is
individually liable to Plaintiffs as an ‘employer’ for FLSA purposes... .”

C. Plaintiffs are not “exempt” employees under the FLSA

Congress enacted the FLSA during the height of the New Deal in 1938 and just one year

after the switch in time that saved nine,? finding “labor conditions detrimental to the maintenance

 

to thoroughly and competently represent their clients, see MODEL RULES OF PRO. CONDUCT r. 1.1 cmt. 5 (AM. BAR
ASS’N 1983), the Court encourages all attorneys in this case to be diligent and careful in assembling appendices in the
future, particularly if they extend to hundreds of pages.

3 West Coast Hotel Co. v. Parrish, 300 U.S. 379 (1937), upheld the constitutionality of state minimum wage laws and
thereby ended the Lochner era of nearly complete “freedom of contract.” The “switch in time” refers to Justice Owen
Roberts’s sudden jurisprudential shift away from his beliefs about freedom of contract, which many contemporaneous
commentators viewed as a move motivated solely by institutional interests, i.e. saving the Supreme Court from
Democrats’ threats to pack what they perceived as a conservative Supreme Court. See generally Thomas S. Clark,
The Politics of Judicial Independence: Court-Curbing and the Separation of Powers 71-76 (Sept. 2008) (Ph.D.
dissertation, Princeton University) (ProQuest).
 

Case 2:18-cv-00082-Z-BR Document 121 Filed 08/18/20 Page 10o0f12 PagelD 2408

of the minimum standard of living necessary for health, efficiency, and general well-being of
workers.” 29 U.S.C. § 202(a). Concordant with its remedial measures targeting the most
disempowered workers, the FLSA from its beginning excluded many professional workers who
fall into assorted categories. The burden falls on an employer to prove that an employee falls within
one of these categories, and the Court must “fairly” construe each category whenever a debate
arises over whether a particular employee claims he or she is entitled to overtime pay under the
FLSA. See Fraser v. Patrick O’Connor & Assoc., L.P., 954 F.3d 742, 745 (Sth Cir. 2020) (citing
Encino Motorcars, LLC v. Navarro, --- U.S. ---, 138 S. Ct. 1134, 1142 (2018)).4

Defendants assert Plaintiffs as nurse practitioners fell within the FLSA’s white-collar
employee exemption because they hold a license to practice medicine and all medical professionals
are exempt from FLSA overtime rules. See ECF No. 97 {ff 21-23, at 6-7. For their part, Plaintiffs
insist they do not fall into the exemption because they were paid hourly rather than being salaried.
See ECF No. 102 at 5-6. The considerations are more complex than either party suggests. As the
Fifth Circuit noted when it studied this precise issue as one of first impression in Belt v. EmCare,
Inc., neither the FLSA nor the regulations interpreting it as of 2006 shed any clear light on whether
nurse practitioners “practice medicine” and therefore fall within the “medical professional”
exemption. See 444 F.3d 403, 405 (5th Cir. 2006). The Fifth Circuit at the time took note of a U.S.
Department of Labor opinion letter that stated nurse practitioners do not “practice medicine,” and

it found this opinion persuasive based on its independent analysis of CFR text; the medical

 

4 Plaintiffs in their MSJ refer the Court to a different standard, suggesting the Court should construe the exempted
categories of employees “‘narrowly against the employer.” MSJ at 18 (quoting Meza v. Intelligent Mexican
Marketing, Inc. 720 F.3d 577, 581 (Sth Cir. 2013)). As the Fifth Circuit notes in Fraser, Plaintiffs’ standard has not
been good law since 2018. The Court, based on a totality of the circumstances including the apparently rushed nature
of Plaintiffs’ MSJ, believes that the error was due to negligence rather than out of a desire to misrepresent the law to
the Court. As such, it uses its broad discretion under Rule 11 of the Federal Rules of Civil Procedure not to impose
any sanctions on Plaintiffs for their misstatement of the appropriate legal standard. See FED. R. Civ. P. 11(b)(2); 5A
CHARLES A. WRIGHT & ARTHUR R. MILLER, FED. PRAC. & PROC. CIV. § 1336 (4th ed. 2020).

10
Case 2:18-cv-00082-Z-BR Document 121 Filed 08/18/20 Page 11of12 PagelD 2409

professional exemption’s regulatory history; and the Texas Occupational Code’s discussion of the
roles, duties, and qualifications of nurse practitioners. See id. at 412-16. The Fifth Circuit therefore
concluded that nurse practitioners are not medical professionals and are exempt from FLSA
overtime rules only if they receive a salary rather than hourly pay. See id. at 417.

The relevant regulations, Department of Labor opinion, and understanding of nurse
practitioners under the Texas Occupation Code remain the same as of today. See TEX. OCC. CODE
§§ 031.002 & .251 (Vernon’s). Therefore, even if the Fifth Circuit precedent in Belt did not exist,
the Court would come to the same conclusion of reasonableness under Auer and Skidmore in regard
to the Department of Labor’s interpretation that nurse practitioners are not professionals engaged
in the “practice of medicine” as the FLSA understands the expression. As such, the question of
whether Plaintiffs were exempt from FLSA overtime regulations pivots on whether they were
salaried or hourly employees. Based on Plaintiffs’ employment contracts and Defendant Khan’s
deposition testimony, no rational jury could find that Plaintiffs were not paid hourly.° Under Belt,
Plaintiffs are entitled to judgment on this issue in their favor as a matter of law. The Court therefore
GRANTS Plaintiffs’ motion for summary judgment on the narrow issue enumerated as issue 4 in
the MSJ, namely, “{o]n the issue of whether the Plaintiffs were non-exempt from overtime
pursuant to the FLSA.”

In sum, the Court ADOPTS in part and REJECTS in part the United States Magistrate
Judge’s findings, conclusions, and recommendations. The Court GRANTS Plaintiffs summary

judgment on issue 3 (Defendant Khan is individually liable for any FLSA violations committed

 

> Plaintiffs’ contracts expressly state that Plaintiff Kimbrough “shall receive an hourly rate of $48.08 payable
biweekly.” ECF No. 88, at 5. The employment contracts for Plaintiffs Benard and Spohn-Ledford likewise expressly
state that they started work at Amarillo Urgent Care, LLC at hourly wages of $44.45 and $55.29 respectively. ECF
No. 88 7 1, at 16; ECF No. 88 § 1, at 24. These specifications of “hourly” wages are repeated in the separate
“Compensation” sections of Plaintiffs Benard and Spohn-Ledford’s employment contracts. See ECF No. 88, at 12 &
20. Defendant Khan also concedes in his deposition that Plaintiffs were paid hourly. See Khan Dep. 21:9-13, in ECF
No. 88, at 56.

11
 

 

Case 2:18-cv-00082-Z-BR Document 121 Filed 08/18/20 Page 12o0f12 PagelD 2410

by the LLC Defendant) and on issue 4 (Plaintiffs were not exempt employees under the Fair Labor

Standards Act), The Court DENIES Plaintiffs summary judgment on issues 1, 2, 5, and 6. Lastly,
the Court DENIES AS MOOT Plaintiffs’ motion for summary judgment on Defendants’

counterclaims.

SO ORDERED.

 

August /8 , 2020.

MATTHEW J{ KACSMARYK
ITED STATES DISTRICT JUDGE

12
